DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-7 are pending and presented for examination. Claims 1-6 were amended and claim 7 newly added via the instant amendment dated 11 June 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 11 June 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-6 under 35 U.S.C. 112(b) is WITHDRAWN as “BtL”, “biomass to liquid” and “GtM” are specified in the amended claims.

The rejection of claims 1-6 under 35 U.S.C. 102(a)(1)/103 over to Milbrandt is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Milbrant . . . discloses comprehensive overview of CF precursor sfrom biomass and their market potential . . . None of the references, in combination or alone, discloses, teaches, or suggests polyacrylonitrile-based carbon fibers procured by a process . . . “, (Remarks at 8-9) which is not persuasive as the claims are product-by-process claims, Milbrandt discloses carbon fibers, especially those obtained from PAN.


The traversal is that “Kuse discloses a method for the simultaneous generation of carbon fibers and electricity with the help of bundled sunlight for CO2-Neutral production .. . . None of the references, in combination or alone, discloses, teaches, or suggests polyacrylonitrile-based carbon fibers procured by a process . . . “, (Remarks at 9) which is not persuasive as the claims are product-by-process claims, Kuse discloses carbon fibers, especially those obtained from PAN.


The rejection of claims 1-6 under 35 U.S.C. 102(a)(1)/103 over Fitzer is MAINTAINED and updated below to reflect the instant amendment.
 The traversal is that “Fitzer . . . discloses . . . PAN-based carbon fibers produced from crude oil . . . None of the references, in combination or alone, discloses, teaches, or suggests polyacrylonitrile-based carbon fibers procured by a process . . . “, (Remarks at 9) which is not persuasive as the claims are product-by-process claims, Kuse discloses carbon fibers, especially those obtained from PAN.

Claim Interpretation
Claim 1, option d, line 4 recites “propene or propylene”, it should be noted that propene and propylene are the same and as such are construed that way.

Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milbrandt.
Regarding claims 1-7, Milbrant discloses a carbon fiber from PAN (Milbrandt at “Abstract”). While the claim requires various aspects of “characterized in that the polyacrylonitrile required for the production of carbon fiber is being derived . . .”, this renders the claim that of a product-by-process claim which is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/103 over Kuse.
Regarding claims 1-7, Kuse discloses a carbon fiber derived from polyacrylonitrile that is obtained from algal oil (algal triglycerides, Kuse at [0017], note the above discussion regarding product-by-process claims) and claims 2-7 further limit the process aspects of the product-by-process claim and are not patentable for the same reasons as outlined in the Milbrandt rejection.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Fitzer.
As to claims 1-7, Fitzer discloses carbon fibers from PAN (Fitzer at “Abstract”) and as discussed supra the claim is that of a product-by-process type (see supra).

Conclusion
Claims 1-7 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796